Exhibit +41 21 contact@swissinso.com www.swissinso.com Contract for Consultancy Services between MICHEL GRUERING, Case postale 37, 1806 St Legier And SwissINSO SA, in Lausanne, Switzerland It is agreed between parties above mentioned: 1.START DATE AND DURATION OF THE CONTRACT 1.1 The contract of consultancy starts on October 1st, 2009 and will expire on March 31st, 2010. 1.2 It can be extended beyond expiry date when both parties agree to it. 1.3 Causes of termination for fair reasons are reserved. 2.MISSIONS AND SCOPE OF WORK The
